Undercofler, Chief Justice.
Harold E. Williams brought this election contest against incumbent, Barbara J. Price, who defeated Williams in the Democratic primary election for the office of Clerk of the Fulton Superior Court. He contends that the results of the election are irregular under Code Ann. § 34-1703 so that the election should be declared void and reheld. The trial court found the results proper and Williams appeals. We granted an expedited review and affirm.
The substance of Williams’ complaint is that Thomas C. Malone, the Chief Administrative Officer of the Fulton County Board of Registrations and Elections, cannot legally be delegated the duties of the county board of elections to certify the results of the election. Compare Op. Atty. Gen. 76-73. We express no opinion as to the correctness of this position, because Williams has totally failed to show that such an error, if any, would have changed the election results as required in any election contest under Code Ann. § 34-1703. Laite v. Stewart, 112 Ga. App. 853 (146 SE2d 553) (1965). By his own admission Barbara J. Price received 70 per cent of the votes, while he received only 30 per cent. He has failed to cast doubt on these results. Broome v. Martin, 111 Ga. App. 51 (140 SE2d 500) (1965). The trial court correctly refused to void the election results.

Judgment affirmed.


All the Justices concur.